                Case 3:20-cr-00010-RS Document 30 Filed 11/13/20 Page 1 of 3




 1   JEFF WOZNIAK (SBN 256738)
     Law Offices of Jeff Wozniak
 2   NATHAN PETERSON (SBN 288968)
     Law Offices of Nathan Peterson
 3   1663 Mission Street, Suite 200
     San Francisco, CA 94103
 4   t. (415) 864-5600
     f. (415) 865-0376
 5   jeff@jeffwozniaklaw.com
     nathan@stuarthanlonlaw.com
 6
     Attorneys for CAROLYN POWELL
 7
                          IN THE UNITED STATES DISTRICT COURT
 8                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

 9                                                       CASE NO. CR 20-010 RS
     UNITED STATES OF AMERICA,
10                  Plaintiff,                           STIPULATION & ORDER
                                                         CONTINUING STATUS
11   vs.                                                 CONFERENCE/CHANGE OF PLEA
                                                         HEARING
12   CAROLYN POWELL,
         a/k/a Carolyn Sharane Powell,
13
                    Defendant.
14
            The above-entitled matter is currently scheduled for a Change of Plea/Status Conference
15   on November 16, 2020 at 11:00 a.m. Ms. Powell and the government have reached an
16   agreement to resolve the case, however, the parties need additional time to finalize the

17   agreement. As it appears that the agreement will not be finalized by the next court date, counsel

     for the defendant and the government stipulate and agree to continue the Change of Plea
18
     Hearing/Status Conference to December 1, 2020 at 11:00 a.m., or any other time that day that is
19
     convenient for the Court.
20
            It is further stipulated by and between counsel for the government and counsel for the
21
     defendant that time be excluded under the Speedy Trial Act from November 16, 2020 through
22   December 1, 2020. The parties stipulate and agree that time be excluded under the Speedy Trial

23   Act for further preparation of the case. Further, the parties stipulate and agree that the ends of

24   justice served by excluding time through December 1, 2020 from computation under the Speedy



     STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE - 1
               Case 3:20-cr-00010-RS Document 30 Filed 11/13/20 Page 2 of 3




 1
     Trial Act outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. §
 2   3161(h)(7)(A), (B)(iv).
 3          IT IS SO STIPULATED.

 4
     DATED: November 13, 2020                                      /s/                ___
 5                                                        JEFF WOZNIAK
                                                          NATHAN PETERSON
                                                          Counsel for Defendant Carolyn Powell
 6
     DATED: November 13, 2020                                      /s/                  ___
 7                                                        YOOSUN KOH
                                                          Assistant United States Attorney
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE - 2
               Case 3:20-cr-00010-RS Document 30 Filed 11/13/20 Page 3 of 3




 1
                                                  ORDER
 2          Based upon the facts set forth in the stipulation of the parties, and for good cause shown,
 3   the Court continues the Chang of Plea Hearing/Status Conference currently scheduled for

 4   November 16, 2020 at 11:00 a.m. to December 1, 2020 at 10:00 a.m.

            Furthermore, based upon the facts set forth in the stipulation of the parties and for good
 5
     cause shown, the Court finds that failing to exclude the time from November 16, 2020 through
 6
     December 1, 2020 would unreasonably deny defense counsel and the defendant the reasonable
 7
     time necessary for effective preparation, taking into account the exercise of due diligence. 18
 8
     U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by excluding
 9   the time from November 16, 2020 to December 1, 2020, from computation under the Speedy

10   Trial Act outweigh the best interests of the public and the defendant in a speedy trial. Therefore,

11   and with the consent of the parties, IT IS HEREBY ORDERED that the time from November 16,

     2020 through December 1, 2020 shall be excluded from computation under the Speedy Trial Act.
12
     18 U.S.C. § 3161(h)(7)(A), (B)(iv).
13
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
14

15
            November 13, 2020
     DATED: ___________________                                   ___________________________
16                                                                HON. RICHARD SEEBORG
                                                                  United States District Judge
17

18

19

20

21

22

23

24


     STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE - 3
